Citation Nr: 1411170	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-32 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left foot plantar fasciitis.

2.  Entitlement to an initial evaluation in excess of 10 perfect for residuals of a left knee injury, status post-surgical repair.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 2003 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for left foot plantar fasciitis, but granted service connection for residuals of a left knee injury, status post-surgical repair and assigned a 10 percent evaluation, effective December 2, 2008-the date following his discharge from service.  The Veteran timely appealed the above issues.  

This case was initially before the Board in January 2013, when it was remanded for further development.  The case has been returned to the Board for further appellate review at this time.  The issue of service connection for left foot plantar fasciitis is remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify you if further action is required on your part. 


FINDING OF FACT

The residuals of left knee injury, status-post surgical repair, include full flexion and extension, with no objective signs of pain on motion, no instability or subluxation, and no frequent episodes of locking, pain and effusion throughout the appeal period.


CONCLUSION OF LAW

The criteria establishing an initial evaluation in excess of 10 percent for residuals of left knee injury, status-post surgical repair, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5256-63 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased evaluation claim for his left knee disability arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

Finally, the Board acknowledges that the increased evaluation claim for the left knee herein decided was the subject of a January 2013 Board remand, which in pertinent part instructed the Veteran to be afforded a VA examination of his left knee.  Such was accomplished in June 2013 and the examination report is of record.  

With specific regards to the Veteran's averments in his July 2013 statement that his June 2013 VA examination was inadequate because the Board instructed that he be provided an MRI and x-ray, the Board notes that MRI was never mentioned in the Board's remand directives.  Insofar as the Board mentioned x-rays, it stated that "all tests deemed necessary should be conducted, including x-rays, and the reports reported in detail." (Emphasis added).  The Board can only surmise that the June 2013 VA examiner did not deem obtaining updated x-ray images or MRI scans were necessary at this time, despite the Veteran's assertions such should have been conducted.  In fact, the Board is unclear-given the evidence discussed below in the decision regarding the Veteran's disability evaluation-what value those imaging scans would provide with regards to evaluating the Veteran's left knee disability.  Regardless, the Veteran is not a medical professional and his opinion of what is "deemed necessary" with regards obtaining particularized medical testing is of no consequence.  In this case, the VA examiner was instructed to obtain the appropriate tests "deemed necessary," and x-rays and MRI scans of the Veteran's left knee were not obtained.  Therefore, the Board finds that the examiner's implicit medical judgment was that those imaging scans were not necessary in evaluating the Veteran's left knee disability.  The Veteran defers to the VA examiner's medical judgment as to that issue in this case, as was specifically written in its remand directives.

Moreover, the Board notes that the Veteran gives vague arguments with regards to inadequacy of the examination on the basis that the examination was not sufficiently long enough-in his non-medical professional opinion-to ascertain the severity of his disability.  After review of the most recent VA examination, the Board finds that it contains all of the information necessary to evaluate the Veteran's left knee disability.  The Veteran has not made any specific arguments as to why such is inadequate-in fact, most of the Veteran's statements are regarding the supplemental statement of the case-and the Board does not find that having a short examination "that lasted 10 minutes" diminishes the adequacy of the information contained in the examination report.  The June 2013 examination report and its findings are adequate for rating purposes.

Therefore, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of that issue at this time.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. § 4.45 (2013).

The Veteran's left knee disability has been evaluated as 10 percent disabling, effective December 2, 2008-the date after which he was discharged from service.  The Veteran's evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5259, removal of semilunar cartilage which is symptomatic.  That evaluation is the highest evaluation assignable under that Diagnostic Code; the Board will therefore assess the Veteran's left knee under the other potentially applicable Diagnostic Codes.

The Board notes that the normal range of motion of the knee is to 0 degrees (full extension) to 140 degrees (full flexion).  38 C.F.R. § 4.71a, Plate II.

When flexion of the knee is limited to 45 degrees, a 10 percent rating may be assigned.  When flexion is limited to 30 degrees, a 20 percent evaluation may be assigned.  A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

When extension of the knee is limited to 10 degrees, a 10 percent evaluation may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  When limited to 20 degrees, a 30 percent rating may be assigned.  When extension is limited to 30 degrees, a 40 percent evaluation is assignable.  A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Slight recurrent subluxation or lateral instability warrants a 10 percent evaluation.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.  A 30 percent rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Diagnostic Codes 5003 and 5010 are not applicable as there is no x-ray evidence of arthritis in the record, as discussed below.  Moreover, the Veteran's left knee is a single major joint, and therefore under the appropriate arthritic Diagnostic Codes the Veteran has already been assigned the highest available rating under that Diagnostic Code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013).

Also, the Board notes that the evidence, as discussed below, does not demonstrate any evidence of left knee ankylosis.  Thus, Diagnostic Code 5256 is not applicable to the disability picture presented in this case and it will no longer be discussed in this decision.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256.

Diagnostic Code 5262 is not applicable as there is no evidence that the Veteran has mal- or nonunion of his tibia and fibula associated or due to his service-connected left knee disability.  The Board will therefore not discuss that Diagnostic Code further, as it is inapplicable to the disability picture presented in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.

As a final initial matter, the Board notes that the highest evaluation under Diagnostic Code 5263 is 10 percent, and therefore, the Board will no longer discuss that Diagnostic Code as it cannot provide a higher evaluation than is already assigned to the Veteran.  See 38 C.F.R. § 4.71a, Diagnostic Code 5263.

Turning to the evidence of record, the Veteran filed his claim in June 2009, at which time he stated that he had left knee pain.  

In a July 2009 statement, the Veteran stated that his knee still "clicks and pops" every morning, and was "stiff, sore and clicks all day."  He reported a dull, constant pain, with sharp pains when he twisted his knee or when his knee "goes straight."  He reported that his knee fatigued quickly and that he had difficulty with prolonged walking or standing.  He stated that he has "substantial pain" when he straightened his knee.  He reported having diminished occupational choices due to his left knee condition, though he was employed at that time with a "desk job."  He reported it was harder to go up and down stairs; he cannot squat or kneel without sharp pain.  He noted that after an entire day his "ever-present limp becomes more pronounced."  He finally reported that he has problems turning left and has to shuffle his feet because of his left knee condition.

He underwent a VA examination of his need in July 2009, at which time x-rays were obtained that demonstrated threaded bolts in place in the distal femur and proximal tibia of his left knee.  There was narrowing of the lateral joint space without any acute lesions or bony abnormalities noted.  The impression was "surgical changes, otherwise negative examination of the left knee."  

During that examination, the Veteran reported hurting his knee running and jumping while in the Republic of Iraq in October 2007.  Current reported symptoms were: weakness, stiffness, giving way, lack of endurance, locking, fatigability, and pain.  He denied any swelling, heat, redness, deformity, tenderness, drainage, effusion, subluxation and dislocation.  He reported flare-ups as often as three times a day, which lasted a half hour.  His left knee pain was 4 out of 10 during a flare-up.  His flare-ups were precipitated by physical activity and alleviated by rest.  He described increased pain and loss of stability during flare-ups.  He further reported having pain on full extension and difficulty with walking and standing.  He also reported that standing and walking fatigued his knee and he limps the next morning.  He denied any treatment for his condition.  He had a meniscus tear and ACL replacement surgery in February 2008.  There were no symptoms from the replacement reported.  The Veteran finally reported that he can no longer play sports because of pain and weakness in his left knee, as well as having a hard time walking down stairs; he stated he cannot kneel without pain.  With regards to activities of daily living, the Veteran was able to brush his teeth, shower, vacuum, drive a car, cook, climb stairs, dress himself take out the trash, walk, shop and push a lawn mower.  He was unable to perform gardening activities, or do the activities noted above due to pain.  The Veteran was currently employed at that time.

On examination, the Veteran's posture and gait were within normal limits.  His legs were the same length.  There were no signs of abnormal weightbearing, breakdown, callosities or any unusual shoe wear pattern; he did not require any assistive devices for ambulation.  The Veteran's left knee was shown to be tender on examination.  There were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment or drainage on examination.  There was no subluxation, locking, genu recurvatum, or crepitus on examination either.  The Veteran had range of motion in flexion to 140 degrees with pain at 140 degrees; he had extension to 0 degrees without any notation of pain.  After repetitive motion testing, the Veteran's range of motion in flexion and extension remained unchanged.  The examiner noted there was no additional degree of limitation after repetitive motion testing.  The examiner, however, noted that the Veteran was additionally limited after repetitive testing by pain and that pain was the major functional impact of his left knee.  He specifically noted, however, that the Veteran was not additionally limited after repetitive testing due to fatigue, weakness, lack of endurance or incoordination.  Medial/lateral collateral ligaments stability testing, anterior/posterior cruciate ligaments stability testing, and medial/lateral meniscus ligaments stability testing were all within normal limits for the left knee.  The examiner noted that the left knee x-ray findings were within normal limits.  The examiner finally noted that the Veteran's usual occupational and daily activity functioning was "worse with movement" due to his left knee pain.

In a November 2009 statement, in which he took exception with several aspects of his VA examination, the Veteran stated that he did not have occasional pain when walking or running, but that he has "constant minor pain and it is exaggerated every time" he walked ran, or stood for extended periods of time, such as 10 to 15 minute intervals.  He also stated that he has "locking pain" every morning, and after sitting for a long time (1 hour), upon standing there is an audible click and pop, which sometimes causes a shooting pain and sometimes causes no additional pain.  The Veteran stated that he limps around all day after walking from class to class because of his fatigued knee.  He concluded that that he had "constant pain, limitations and limited guarded movement."

In January 2011, the Veteran was scheduled for VA examinations, but failed to report for those examinations.

After remand by the Board, the Veteran underwent another left knee VA examination in June 2013.  The examiner noted that the Veteran had an ACL and meniscus tear in 2008, which were status post-surgical repair.  It was noted that the Veteran was currently morbidly obese and that he had pain laterally with ambulation.  He stated that he felt "weak towards the end of the day."  He reported no swelling, locking or instability.  He felt clicking in the knee with flexion and took medications with some relief.  He reported some difficulty with stairs.  He denied that he had flare-ups.  

On examination, the Veteran's left knee had 140 or greater degrees of flexion without any objective evidence of painful motion, and extension to 0 degrees without any objective evidence of painful motion.  The Veteran was able to perform repetitive range of motion testing, which did not change his flexion or extension ranges of motion.  The examiner concluded that there was no additional limitation of motion following repetitive use testing or that there was any additional functional loss or impairment, including functional loss of the left lower extremity, less or more pain on movement, weakened movement, excess fatigability, incoordination or impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, atrophy of disuse, instability of station, disturbance of locomotion, or interference with sitting, standing and/or weightbearing.  There was no tenderness of pain to palpitation of the left knee.  The Veteran's left knee muscle strength was normal in both flexion and extension.  Anterior instability (Lachman), posterior instability (posterior drawer), and medial-lateral instability testing were all normal.  The examiner noted that the Veteran did not have a history of and there was no evidence of patellar subluxation or dislocation.  The examiner noted that the Veteran had a meniscal tear which resulted in a meniscectomy in 2008; he did not have a total left knee replacement.  The examiner additionally noted that the Veteran occasionally used a knee brace for prolonged walking, though no other assistive devices for ambulation were required.  The examiner further noted that there were imaging studies of record, which did not demonstrate evidence of degenerative or traumatic arthritis, patellar subluxation or any other significant diagnostic results.  The examiner concluded that the Veteran's left knee disability did not impact his ability to work.

Finally, the Veteran submitted a July 2013 statement in which he again took issue with examination provided to him.  He noted that he was neither given an MRI or x-ray for his left knee disability in his most recent examination.  The Veteran stated that he did not know what subluxation was, but stated that 

I have lateral instability and I told [the VA examiner] so [but was] ignored. . . . Anywhere between 2-5 times a month, depending on fatigue, my knee buckles.  I have even fallen down at my old job where I had to stand for 8 hours.  This is lateral instability. . . . I also told the doctor I felt clicking in my knee . . .  there is no mention of this in the [supplemental statement of the case] and of course no MRI was done. . . . I walk with constant pain from my first step of the day to my last.  I cannot run because of pain and instability.  I have a hard time walking down stairs when my knee is fatigued.  My knee gives out on me a couple of times a month at least and on more than one occasion I have fallen down due to this.  I am disabled.  

Based on the foregoing evidence, the Board finds that a higher evaluation for the left knee disability is not warranted.  

Initially, the Board notes that there is no evidence of record that the Veteran's left knee flexion is limited to 45 degrees or less or that his extension is limited to 10 degrees or more.  Throughout the appeal period, the Veteran's flexion is routinely shown to be normal (to 140 degrees) without any additional limitation due to pain, fatigue, weakness, fatigability, lack of endurance, or incoordination after repetitive testing or use.  Likewise, the Veteran's extension is routinely normal (to 0 degrees) without any additional limitation due to pain, fatigue, weakness, fatigability, lack of endurance, or incoordination after repetitive testing or use.

The Veteran is competent to state that he has additional problems with movement and activities.  However, his claim of instability and/or subluxation of the knee is not convincing.  As he has admitted, he does not know what subluxation is; it has not been observed on objective testing.  Specific testing for anterior, posterior and medial lateral instability was negative on the June 2013 VA examination and was not observed on earlier objective testing either.  Instability can be objectively tested and the findings by medical practitioners are more convincing than the Veteran's anecdotal claim of lack of stability.  The complaints of pain on function by the Veteran are competent and credible, but would not warrant more than the minimal compensable evaluation currently in effect.  Both VA examiners have noted that there are no additional limitations of the Veteran's flexion or extension as a result of any of the noted Deluca factors, and in fact, the Board observes none of the Deluca factors were even present during the most recent examination.  

Regardless, the evidence is clear that there is no additional limitation of motion or other functional impairment that is severe enough to demonstrate that the Veteran's left knee disability is more closely approximate to limitation of motion to 45 degrees or less in flexion or to 10 degrees or more in extension.  

Based on the overall evidence of record, the Board finds that the Veteran's left knee disability cannot be assigned higher evaluations under Diagnostic Codes 5260 and 5261, as the requisite limitation of flexion and extension for a higher evaluation is not demonstrated at any time during the appeal period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261.

Turning to Diagnostic Code 5258, the Board notes that the Veteran is never shown to have any left knee effusion throughout the appeal period.  Likewise, the Veteran does not demonstrate any objective evidence of locking.  While the Veteran stated that he will have some locking after sitting for a long period of time, accompanied by a click and pop when he stands up and maybe some pain or not, such evidence does not demonstrate frequent episodes of locking, pain and effusion.  (Emphasis added).  Accordingly, the Board finds that the Veteran's left knee disability does not warrant evaluation under Diagnostic Code 5258.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258.

Finally, the Board finds that the Veteran has been appropriately evaluated under Diagnostic Code 5259 and is appropriately evaluated as 10 percent disabling.  The Board notes that the Veteran's main complaints with regards to symptomatology are pain, buckling, and fatigue of his left knee.  These symptoms are adequately contemplated under the "symptomatic" portion of the criteria for a 10 percent evaluation under Diagnostic Code 5259.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected left knee disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the event that there is anything in the record that implicitly raises a claim of TDIU, review of the overall evidence does not reflect that the left knee disability alone precludes employment.  In this case, the evidence of record does not indicate that the Veteran is currently unemployed due to his left knee disability; rather, he is shown to be employed throughout the appeal period at a desk job.  While the Veteran asserts that his left knee disability limits his employment options, such is not evidence that his left knee disability precludes substantially gainful employment.  

Accordingly, the Board finds that the Veteran has been appropriately evaluated as 10 percent disabling under Diagnostic Code 5259, and his claim for increased evaluation of his left knee disability is denied on the evidence of record at this time.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 5261.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial evaluation in excess of 10 percent for residuals of a left knee injury, status post-surgical repair, is denied.


REMAND

The issue of service connection for plantar fasciitis was remanded in order to obtain a VA examination of the left foot and an opinion with regards to whether it was related to service or his service-connected left knee disability.  The Veteran underwent a June 2013 VA examination; the examiner did not diagnose plantar fasciitis.  However, an examination in July 2009 (after the claim was filed) revealed plantar fasciitis of the left foot.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the June 2013 VA examiner.  After reviewing the claims file, the examiner should indicate whether the left foot plantar fasciitis, which was diagnosed in July 2009, more likely, less likely, or at least as likely as not (50 percent or greater probability) is due to or otherwise related to military service, to include any left foot injury therein.  If not, is it more likely, less likely, or at least as likely as not caused by his service-connected left knee disability, to include altered gait (limping) or weightbearing as a result of that disability.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

If the June 2013 VA examiner is unavailable to respond, a comparably qualified examiner may be called upon to provide an addendum that addresses the above.  If the June 2013 VA examiner or any other subsequent examiner cannot answer the above without another examination of the Veteran, he should be scheduled for an examination.

2.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for left foot plantar fasciitis.  If the benefit sought on appeal remains denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


